Citation Nr: 0809088	
Decision Date: 03/18/08    Archive Date: 04/03/08

DOCKET NO.  04-33 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a colon disability, to 
include as secondary to hepatitis and as due to herbicide 
exposure.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona.

The claim on appeal was initially denied by the Board in a 
June 2006 decision.  The veteran appealed this decision to 
the United States Court of Appeals for Veterans Claims 
(Court), and, in November 2007, the veteran and the Secretary 
of Veterans Appeals (Secretary) filed a Joint Motion for 
Remand.  This motion was granted in a November 2007 Court 
order, and the case is again before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In the Joint Motion for Remand, the parties cited to the need 
for VA to obtain records from the Social Security 
Administration (SSA), as well as the veteran's in-service 
hospitalization records.  See 38 C.F.R. § 3.159(c)(2) (2007); 
see also Baker v. West, 11 Vet. App. 163, 139 (1998) (VA's 
duty to assist includes obtaining SSA records when the 
veteran reports receiving SSA disability benefits, as such 
records may contain relevant evidence).  The Board notes that 
VA had received authorization to obtain SSA records from the 
veteran in April 1992 and that his service medical records 
documented admission for hospitalization for hepatitis at the 
"6th Convastion Center Cam Ron [sic] Bay."

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding his 
claim.  The letter must inform the 
veteran about the information and 
evidence that is necessary to 
substantiate the claim, notify him of the 
type of evidence that VA will seek to 
provide, inform him of the type of 
evidence that he is expected to provide, 
and request that he provide any and all 
relevant evidence currently in his 
possession.  

The veteran should also be notified that, 
in cases where service connection is 
granted, both a disability evaluation and 
an effective date for that evaluation 
will be granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  All necessary efforts, including 
further inquiry with the service 
department, should be taken to obtain 
records of the veteran's hospitalization 
for hepatitis during service at the "6th 
Convastion Center Cam Ron [sic] Bay."  
All records obtained pursuant to this 
request must be included in the veteran's 
claims file.  If the search for such 
records has negative results, 
documentation to that effect should be 
included in the claims file.

3.  Efforts should also be made to obtain 
medical records corresponding to the 
veteran's reported grant of SSA 
disability benefits.  All records 
obtained pursuant to this request must be 
included in the veteran's claims file.  
If the search for such records has 
negative results, documentation to that 
effect should be included in the claims 
file.

4.  After completion of the above 
development, the veteran's claim of 
service connection for a colon 
disability, to include as secondary to 
hepatitis and as due to herbicide 
exposure, should be readjudicated.  If 
the determination remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



___________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

